Citation Nr: 9913407	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder 
disability.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1974 to 
January 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for left shoulder 
disability and denied service connection for residuals of a 
back injury.


FINDINGS OF FACT

1.  Service connection for residuals of left shoulder injury 
was denied by the RO in July 1976.  The appellant did not 
appeal the decision.  That decision was based on the absence 
of evidence of a current left shoulder disability.  

2.  The appellant has submitted medical evidence of a 
diagnosis of current chronic left shoulder dislocation and 
connection to service, which must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has chronic residuals of a left shoulder 
dislocation during active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
claim for entitlement to service connection for left shoulder 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), (c) (1998).

2.  A chronic left shoulder dislocation was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has a current left shoulder 
disability for which he should be service connected.  He 
states that while in service, he fell down stairs and injured 
his left shoulder and that his left shoulder has bothered him 
ever since.  Specifically, he states that his left shoulder 
dislocates often.  

In the July 1976 rating decision, the RO denied service 
connection for residuals of left shoulder injury.  The 
evidence at the time of that rating decision consisted of 
service medical records and a VA examination report.

Service medical records reveal that in a preinduction 
examination, conducted in December 1973, clinical evaluation 
of the appellant's upper extremities was normal.  In a report 
of medical history completed by the appellant at that time, 
he stated "no" to ever having or having now painful or 
"trick" shoulder or elbow.  In May 1974, the appellant 
complained of left shoulder pain.  The left shoulder had full 
range of motion and was mildly tender on passive motion.  The 
assessment was shoulder pain of questionable etiology.  In 
August 1974, the appellant complained that his left shoulder 
muscle was twitching.  The examiner indicated that the 
appellant would be given Tylenol.

In a July 1975 report of medical examination, clinical 
evaluation of the appellant's upper extremities was normal.  
The examiner noted that the appellant had trick shoulder at 
basic training during physical conditioning and was seen by a 
physician and that x-rays showed no significant abnormality.  
The examiner noted that there were no complications.  In a 
report of medical history completed by the appellant at that 
time, he stated "yes" to ever having or having now painful 
or "trick" shoulder or elbow.  The examiner noted the same 
findings that were made in the report medical examination.  
X-rays taken of the left shoulder, in November 1975, revealed 
an irregularity on the inferior aspect of the glenoid cavity.  
There was no evidence of recent fracture or dislocation.  The 
impression was that the x-ray indicated radiologic signs of 
past injury and no recent fracture or dislocation.  

The appellant underwent a VA examination in May 1976.  The 
appellant reported that he fell down stairs in service and 
injured his left shoulder.  He reported that he had pain in 
the upper deltoid area on sudden motion.  Examination of the 
left shoulder revealed flexion and abduction to 180 degrees 
with alleged pain over the upper deltoid at 90 degrees.  The 
VA examiner noted that there was no measurable atrophy.  
There was full internal and external rotation without 
complaint.  It was noted in the record that the appellant did 
not report for the X-rays that were to be done of the left 
shoulder.  The VA examiner stated that there was no 
orthopedic condition found on the examination.

In the July 1976 rating decision, the RO stated that the 
appellant had not brought forth competent evidence of a 
current left shoulder disability, as shown by the May 1976 VA 
examination report.  The appellant did not appeal the denial 
of service connection for residuals of left shoulder injury, 
and the decision became final.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the July 1976 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), slip op. at 4 citing Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).  First, VA must determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.

X-rays taken of the appellant's left shoulder in July 1991 
revealed a subchondral cyst near the greater tuberosity.  
There was increased sclerosis and irregularity of the 
inferior aspect of glenoid with increased sclerosis of 
humeral head itself and osteotype formation on the interior 
aspect.  The VA radiologist noted that the changes were 
chronic in nature and that humeral head was well positioned 
in the joints.  The VA radiologist stated that the changes 
may have occurred due to repeated anterior subluxation of the 
humeral head.

The appellant submitted a November 1997 VA outpatient 
treatment report, which showed that the appellant was 
complaining of left shoulder pain.  He reported that he fell 
down the stairs in 1975 and dislocated his left shoulder.  
The appellant stated that his left shoulder would pop out.  
Upon physical examination, weakness was shown at 90 degrees 
abduction, but strength was 5+ at 45 degrees.  There was 4+ 
speed test strength but 5+ biceps flexion.  There was 5+ 
strength without pain on external and internal rotation.  The 
VA examiner noted that x-rays revealed cystic changes in the 
humeral head, especially about the great tuberosity but 
sperical subchondral bone.  MRI of the left shoulder was 
consistent with the subchondral cysts.  Rotator cuff showed 
no tears.  The diagnosis entered was chronic shoulder 
dislocation,  and questionable rotator cuff impingement 
syndrome, and degenerative changes of the left humeral head.

As stated above, at the time of the July 1976 rating 
decision, there was an absence of competent evidence of a 
current left shoulder disability.  The evidence above 
establishes that the appellant has a current left shoulder 
disability.  The Board is of the opinion that this evidence 
is new and material and serves to reopen the appellant's 
claim for service connection for left shoulder disability.  
The VA examiner's diagnosis of chronic left shoulder 
dislocation was not previously submitted and bears directly 
and substantially upon the specific matters under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Therefore, the additional evidence is sufficient to reopen 
the appellant's claims for service connection for left 
shoulder disability, and the Board will review the claim for 
service connection on a de novo basis.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The appellant has 
submitted a well-grounded claim for service connection.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table) (a well-grounded claim for 
service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence).  
First, he has reported that he injured his left shoulder in 
service and that he has had continuous problems with his left 
shoulder since service.  The appellant is competent to allege 
an injury in service and continuity of symptomatology 
following service.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  Second, the VA examiner entered a current 
diagnosis of chronic left shoulder dislocation.  The 
appellant's claim for service connection for chronic left 
shoulder dislocation is well grounded.  

It must be noted that at the time of the November 1997 VA 
examination, the appellant gave the same history as to 
injuring his left shoulder as he did at the time of the May 
1976 VA examination, which was conducted within months of his 
separation from service.  As stated above, the appellant is 
competent to allege a left shoulder injury in service.  He is 
also competent to allege that his left shoulder would 
dislocate subsequent to service.  The July 1991 VA x-ray 
substantiates the appellant's allegation of recurrent 
dislocation.  The VA examiner listened to the appellant's 
history, examined the appellant, reviewed x-rays and an MRI 
of the left shoulder, and entered a diagnosis of chronic left 
shoulder dislocation.  The Board finds that the VA examiner's 
diagnosis attributes the current chronic left shoulder 
dislocation to the injury in service.  See Savage.  There is 
medical evidence of a current disability and that the current 
disability is a result of injury in service.  Giving the 
veteran the benefit of the doubt, service connection for 
chronic left shoulder dislocation has been established.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for chronic left shoulder dislocation is 
granted.


REMAND

On the June 1998 VA examination, the physician expressed the 
opinion that the veteran's back disability was due to trauma.  
He did not specifically identify which trauma, but noted a 
history of injury during active service, injury during 
reserve service, and injury during 2 post service civilian 
automobile accidents.  A clear opinion as to whether the 
current back disability is due to trauma during active or 
reserve service should be obtained.  This should be based on 
all available records.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to write to the appellant 
and ask him to submit a detailed 
statement as to the incidents described 
by the appellant regarding the following: 
(1) the 1976 motor vehicle accident, (2) 
the 1982 accident while on reserve duty, 
and (3) the 1983 motor vehicle accident.  

The veteran should identify the names and 
addresses of all treating doctors and 
hospitals.  If he was represented by 
counsel for the civilian accidents, he 
should provide the names and addresses of 
those representatives.  

The appellant will give permission to the 
RO (by signing the necessary VA Form 21-
4142) to obtain the relevant medical 
evidence from the 1976 and 1983 motor 
vehicle accidents, as well as any 
civilian doctors or hospitals which 
treated him for the claimed injury during 
reserve service.  

The RO will attempt to obtain those 
records and associate them with the 
claims file.

2.  The RO is to obtain a complete copy 
of the appellant's reserve duty medical 
records and associate them with the 
claims file.

3.  Once the records are received, the RO 
is to submit the appellant's claims file 
to the VA examiner who conducted the June 
1998 VA examination.  The VA examiner is 
asked to review the appellant's claims 
file and render an opinion as to what the 
specific etiology of the appellant's 
lumbar spine strain.  The VA examiner is 
asked to render an opinion as to the 
etiology of the appellant's current back 
complaints.  Is it as likely as not that 
the appellant's current back complaints 
are related to the back injury in active 
or reserve service?  The examiner should 
report his findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he bases 
his opinion.

4.  If the VA examiner who conducted the 
June 1998 VA examination is unavailable, 
or if that VA examiner finds that another 
examination is necessary, then the 
appellant should be scheduled to undergo 
a VA examination.   The examiner should 
review the claims file prior to the 
examination.  The VA examiner is asked to 
render an opinion as to the etiology of 
the appellant's current back complaints.  
Is it as likely as not that the 
appellant's current back complaints are 
related to a back injury in active or 
reserve service?  The examiner should 
report his findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he bases 
his opinion.

5.  If the appellant is scheduled to 
undergo a VA examination, then the RO is 
advised to ensure compliance with 
examination reporting requirements.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when the claimant without good cause 
fails to report for examination in 
connection with a claim for service 
connection, other than an original claim, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

